Citation Nr: 1440203	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1953 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Persuasive evidence shows that it is at least as likely as not that the Veteran's cervical spine disability developed as a result of an injury during active service.


CONCLUSION OF LAW

A cervical spine disability was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran contends that he sustained a neck injury in a training accident in 1953 and, in essence, that he did not pursue additional treatment for his residual neck pain at that time because he wanted to complete training with his unit.  He testified that he had also experienced hard parachute landings over the course of his military career and estimated that he had more than 900 parachute jumps during service.  In a May 2012 statement C.H.S. recalled that the Veteran had been injured in an October 1953 parachute training exercise and that he had complained of back and neck pain.  

The Veteran's service medical records are negative for treatment related to the cervical spine.  However, a November 1960 report notes that he complained of pain to the low thoracic back after striking a tree when he dove off a 20 foot cliff.  Service records show he was provided medals and awards including the combat infantryman badge and the master parachutist badge.

An April 2006 VA examination report found the Veteran had diplopia that was at least as likely as not caused by or a result of head trauma sustained in service.  Private treatment records dated in December 2011 noted the Veteran was admitted for hospital treatment after falling and hitting his head against a door.  It was noted that a computerized tomography (CT) scan revealed a congenital fusion at C6-C7 and a mild acute C7 compression fracture.  A February 2012 report noted a history of C5-C6 cervical injury in service and that the Veteran was presently working as a ski instructor.  In a March 2012 statement R.E.M., M.D., noted that the Veteran reported having severe neck pain after a hard landing during jump school in 1953.  It was further noted that a review of his X-ray films revealed what looked like an old compression fracture at C5 with a significant disk disruption and a probable fusion at C5-C6.  The physician stated there was no question that the C6 and C7 fractures were acute, but that the C5 fracture was chronic and in all likelihood, given the Veteran's history, represented a service-related injury.  

A July 2012 VA examination revealed degenerative disc disease and degenerative joint disease of the cervical spine with a history of compression fracture and acute vertebral fracture.  The examiner summarized the evidence of record and found that, given the lack of medical documentation and interval neck complaints before 2011, it was not possible to relate the 2011 CT scan findings to a specific historical injury or event without resorting to mere speculation.  

In an August 2012 statement Dr. R.E.M. noted that the old compression fracture certainly could have occurred consistent with the Veteran's reported injury in service and that it would have gone on to heal and may have created a spontaneous fusion.  His cervical disorder was found to be directly related to service.  

Based upon the evidence of record, the Board finds that the Veteran's cervical spine disability of C5 compression fracture developed as a result of an injury during active service.  The Veteran's statements as to having sustained a neck injury in 1953 are credible and consistent with the circumstances of his service.  His report of injury was also supported by the recollections of a fellow serviceman and with the opinion of an April 2006 VA examiner that he had diplopia as a result of head trauma.  The opinions of the Veteran's private physician are found to be persuasive in this case and show that it is at least as likely as not that a C5 compression fracture was incurred during service.

Accordingly, resolving reasonably doubt in favor of the Veteran, the Board finds that a C5 compression fracture was incurred during service.  Therefore, service connection for a C5 compression fracture is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a C5 compression fracture is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


